IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ESTATE OF VICTOR                  : No. 681 MAL 2016
SANGIULIANO                              :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: DEBRA A. SLACK              : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.